By the Court.

The question in this case is, At what time did the plaintiff’s right of action accrue ? It is argued for the plaintiff that his right did not commence, until after the return of non est inventus upon his execution against the bail. But it is our opinion *50that the plaintiff might have commenced his action against the defendant immediately after the return of non est inventus upon his execution against the principal debtor. The plaintiff should then have inquired into the sufficiency of the bail. Had he done that, he would have at once ascertained the default of the defendant, in that he had taken but one surety, and his remedy was open to him. More than six years having elapsed from that time to the com mencement of the present suit, the action is barred by the statute.

Judgment for the defendant.